UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (707)525-8658 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of November 14,2012, there were300,156,177 shares outstanding of the registrant’s common stock. INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations for the Three and Nine months ended September 30, 2012 and 2011. 2 Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2012 and 2011. 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 PART II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Marketable Securities Notes receivable from Jonway Auto dealers Accounts receivable, net of allowance of $286 in 2012 and $9 in 2011 Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Investment in joint ventures Distribution fee for Jonway Products and Better Worlds Products Intangible assets, net Goodwill Due from related party Advance payments to related party Deposits and other assets Total other assets Total assets $ $ LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Senior convertible debt - Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Warranty costs Senior convertible debt - Total long term liabilities Total liabilities Commitments and contingencies ZAP Shareholders' Equity Common stock, no par value; 800 million shares authorized; 300,156,120 and 297,746,376 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Accumulated other comprehensive income Accumulated deficit (208, 649 ) ) Total ZAP shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 1 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) (Unaudited) For the Three Months ended September 30, For the Three Months ended September 30, For the Nine months ended September 30, For the Nine months ended September 30, Restated Restated Net sales $ Cost of goods sold Gross profit (Loss) ) Operating expenses: Sales and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other income (expense): Interest expense, net ) Loss from equity in Joint Venture ) Loss on financial instruments ) Other income (expense), net Total other income (expense) ) ) (1, 497 ) ) Loss before income taxes ) Income tax benefit (provision) 14 (5 ) 10 Net loss ) Net loss attributable to non controlling interest ) Net loss attributable to Zap $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Other Comprehensive income (loss) Foreign currency translation gain (loss) 25 ) Net unrealized gain (loss) on securities available for sale ) ) ) Total comprehensive loss ) Comprehensive loss attributable to non controlling interest ) ( 876 ) ) ) Comprehensive loss attributable to ZAP common shareholders $ ) $ ) $ ) $ ) Net loss per share attributable to common shareholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to unaudited condensed consolidated financial statements 2 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months ended September 30, Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based employee compensation Depreciation and amortization 5,689 Provision for doubtful accounts Recovery of Inventory Reserve ) ) Loss from joint venture and other investments (Gain) loss on disposal of equipment 13 ) Management fee due to related party Convertible debt discount Deferred tax benefit ) ) Changes in assets and liabilities Notes receivable Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) ) Due from related parties ) Accounts payable ) Accrued liabilities and warranty cost Other payables ) Advances from customers ) Taxes payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of 51% Interest in Zhejiang Jonway Automobile , net ) Acquisition of property and equipment ) ) Proceeds from sale of equipment 79 Net cash used in investing activities: ) ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash ) ) Proceeds from notes payable Repayment of notes payable ) ) Proceeds from insurance financing Loan receivable from shareholder ) Proceeds from issuance of common stock Proceeds from related parties Repayment to related parties ) ) Proceeds from issuance of convertible debt Proceeds from stock subscription agreement Proceeds from short term loans Repayment of short term loans ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (5
